EXHIBIT 10.1

 

Strategic Alliance Agreement

 

This agreement is made and entered into this second day of June, 2017 by and
between Bravatek Solutions, Inc., a corporation organized under the laws of the
State of Colorado, ("Bravatek"), with an address at 2028 E. Ben White Blvd.,
Unit #240-2835, Austin, Texas 78741and Mile High Construction (MHC), a
commercial entity with a principal place of business located at the following
address:

 

106 ½ South Railroad Avenue

Ashland, Virginia 23005

 

Whereas, Bravatek is a corporation, which has technical expertise in
security-related software, tools and systems/services (including telecom
services) to support, deploy and test its current and potential customers’ most
critical initiatives.

 

Whereas, MHC is a corporation engaged in the business of providing telecom
construction services.

 

Whereas, the parties desire to enter into a business relationship which will
designate Bravatek as the lead for obtaining financing and provide management
expertise for the purpose of promoting MHC’s services, as well as executing
orders and after-sales support of MHC’s standard and custom services, and
capabilities in the field of telecom services (the “Services”).

 

Now therefore, the parties mutually agree to enter into a strategic alliance
under the following terms and conditions:

 



1) Duties of Bravatek

 

 

 

Bravatek agrees to serve as the exclusive, US nationwide agent for MHC. In this
capacity, Bravatek will use its best efforts to provide the following services
to MHC:

 

 

 

a.

 

Bravatek will provide no less than two hundred thousand dollars ($ 200,000.00)
in business expansion funding to MHC as consideration due under this Agreement.
Both parties agree that the funding will be distributed and administered by
Pauline Ewald as approved by Thomas Cellucci. In the event that Pauline Ewald is
unable or unwilling to serve as the overall Project Manager, Bravatek and MHC
will mutually agree in writing to hire and/or contract with another individual
to serve in this role. All material goods purchased in furtherance of MHC’s
field operations will be titled to Bravatek and remain the property of Bravatek
unless otherwise agreed in writing.



 



 

b. Provide a quarterly Pipeline or sales lead report to MHC on a monthly basis
which contains a 3-month rolling forecast of potential sales.

 

 

 

 

c. Follow-up on sales leads that MHC is actively engaged with or believes is
appropriate.

 

 

 

 

d. Provide MHC with any promotional materials, technical papers, white papers,
proposals, etc. prior to publication or delivery to prospective clients.

 

 

 

 

e. Bravatek will consider providing additional short term funding for projects.
As an example of funding needs: T-Mobile new site builds cost $35,000.00 on
average per job. It takes 90 days from project complete to get paid. Once paid,
MHC will send Bravatek the sum of $35,000.00 plus a 3% funding fee. Bravatek
will also get the 40% of the net profits secured by this Agreement in addition
to this repayment with interest.



 



  1

   



 



 2)

Duties of MHC

 

 

 

 

MHC agrees to use its best efforts to promote and support sales and after-sales
support of Bravatek by:

 

 

 

 

a. Listing Bravatek in all appropriate sales and marketing materials as a
non-exclusive alliance partner.

 

 

 

 

b. Provide timely responses to both technical and administrative questions posed
by Bravatek. c. Promote Bravatek’s product and service offerings whenever
possible.

 

 

 

 

d. Aid Bravatek in the writing of any technical/marketing/sales documents when
requested and participate in mutually-agreed upon sales calls

 

 

 

 

e. Assign all Purchase Orders to Bravatek for administration, accounting and
distribution that will be shared with MHC.



 



3)

Obligations of the Parties

 

 

 

 

Bravatek and MHC agree to jointly:

 

 

 

 

a. Develop and implement a joint Business Marketing Strategy whereby targeted
markets/potential client-types/applications are mutually agreed upon;

 

 

 

 

b. Support each other in all agreed-upon technical, marketing and promotional
efforts;

 

 

 

 

c. Develop a joint strategy for developing new product/services/capabilities to
mutually benefit both parties;

 

 

 

 

d. Utilize each other as Preferred Vendors for services whenever possible upon
mutual agreement.

 

 

 

4)

Compensation

 

 

 

In consideration of the provision by Bravatek of no less than two hundred
thousand dollars ($ 200,000.00) in expansion funding and comprehensive project
management consulting, MHC agrees that all net proceeds and/or profits resulting
from services performed by MHC will be shared with Bravatek. Seventy percent
(70%) of net proceeds or profits after expenses will be allotted to MHC. Thirty
percent (30 %) of net proceeds or profits will be allotted to Bravatek.
Accountings and distributions will be made on Fridays of every week where fees
and income are collected.



 



  2

   



 



5) Exclusivity

 

 

MHC hereby expressly covenants to exclusively provide Purchase Orders to
Bravatek for all telecommunications construction services performed for a one
year period commencing on the date of full execution of this Agreement by the
parties.

 

 

6) Confidentiality

 

 

"Confidential information" shall mean any and all technical and non-technical
information, documents and materials related to client projects of party and
Services, services and business of each of the parties. MHC and Bravatek agree
to maintain in strict confidence and not to disclose or disseminate, or to use
for any purposes other than performance of the projects, the Confidential
Information disclosed.

 

 

The obligation of non-disclosure shall not apply to the following:



 



 

a. Information at or after such time that is publicly available through no fault
of either party

 

 

 

 

b. Information at or after such time that is disclosed to either party by a
third party entitled to disclose such information

 

 

 

 

c. Information which is required by law to be disclosed to federal, state or
local authorities.



 



7) Term of Confidentiality



 



For a period of five (5) years after termination of this Agreement, the parties
shall treat as confidential all information and take every reasonable precaution
and use all reasonable efforts to prevent the unauthorized disclosure of the
same. The parties agree to take all steps reasonably necessary and appropriate
to ensure that their employees, agents, and/or assistants treat all information
as confidential and to ensure that such employees, agents, and/or assistants are
familiar with and abide by the terms of this Agreement.

 

 

8)

Term



 



The term of this Agreement is twelve (12) months from the date hereof, and will
be automatically renewed for one (1) additional twelve-month period unless
either party shall notify the other in writing of its intention not to renew.
Such notice must be given ninety (30) days prior to expiration of the original
term. This Agreement may also be terminated by either party upon ninety (30)
days written notice.



 



9) Notices

 

 

 

Any notices required under this Agreement shall be delivered to:

 

 

 

 

 

 

Bravatek Technologies, Inc.

2028 E. Ben White Blvd., Unit #240-2835,

Austin, Texas 78741

Mile High Construction:

 

 

 

 

 

106 ½ South Railroad Avenue

Ashland, Virginia 23005



 



  3

   



 



10) Governing Law

 

 

This Agreement is entered into in the State of Colorado and shall be interpreted
according to the laws of the State of Colorado.

 

 

11) Indemnification

 

 

MHC shall indemnify Bravatek , its directors, officers and employees, for any
and all damages, costs, expenses, and other liabilities, including reasonable
attorney's fees and court costs incurred in connection with any third-party
claim, action or proceeding arising from the negligence or intentional
misconduct of MHC or breach of MHC of any of its obligations under this
Agreement.

 

 

Bravatek shall indemnify MHC, its directors, officers and employees, for any and
all damages, costs, expenses, and other liabilities, including reasonable
attorney's fees and court costs, incurred in connection with any third-party
claim, action or proceeding arising from the negligence or intentional
misconduct of Bravatek or breach of Bravatek of any of its obligations under
this Agreement.

 

 

12) Modifications

 

 

No changes or modifications of this Agreement or any of its terms shall be
deemed effective unless in writing and executed by the parties hereto.

 

 

13) Assignment

 

 

This Agreement shall not be assignable by either party without the prior written
consent of the other party.

 

 

14) Entire Agreement

 

 

This Agreement represents the complete and entire understanding between the
parties regarding the subject matter hereof and supersedes all prior
negotiations, representations, or agreements, either written or oral, regarding
this subject matter. Note that this agreement is not intended to create a
partnership, and that the parties are not partners and do not have the authority
to bind the other party to legal obligations.

 

 

15) Projection

 

 

Both parties agree that the expected gross revenue resulting from work and
services to be performed under this Agreement will be no less than two million
dollars ($2,000,000.00).



  



  4

   



 

This Agreement shall not be considered accepted, approved or otherwise effective
until signed by the appropriate parties.

 



Bravatek Technologies, Inc.

 

Mile High Construction

 

 

By

/s/ Thomas A. Cellucci

By

/s/ Matthew Wallace

 

 

 

 

 

 

 

Name

Thomas A. Cellucci

Name

Matthew Wallace

 

 

 

 

 

 

 

Title

Chief Executive Officer

Title

President

 

 

 

Date

6/2/17

Date

6/2/17

 

 



 



5



 